711 N.W.2d 469 (2006)
Henry L. WILSON, Respondent,
v.
SCANLAN INTERNATIONAL, INC., and State Fund Mutual Ins. Co., Relators, and
HealthPartners, Fairview Health Services, Allina Hospitals & Clinic/United Hospital, St. Paul Radiology, Neurological Associates, and University of Minnesota Physicians, Intervenors.
No. A06-23.
Supreme Court of Minnesota.
March 28, 2006.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 9, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/ G. Barry Anderson
Associate Justice
GILDEA, J., took no part in the consideration or decision of this case.